TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 7, 2019



                                       NO. 03-18-00550-CV


                       Berit McMillan and Gerald McMillan, Appellants

                                                  v.

                          Tally Two Investment Group, LLC, Appellee




         APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on February 21, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.